 1:20-cv-03032-CMC            Date Filed 04/27/21    Entry Number 38        Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                       AIKEN DIVISION

 Johnnie Frazier, # 265586,                         C/A. No. 1:20-3032-CMC

                Plaintiff

        v.

 Warden James Blackwell and Warden Joseph                               Order
 McFadden, in their individual and official
 capacities,

                Defendants.


       This matter is before the court on Plaintiff’s pro se Complaint, filed in this court pursuant

to 42 U.S.C. § 1983, alleging violations of his constitutional rights while incarcerated at Lieber

Correctional Institution, a facility of the South Carolina Department of Corrections. ECF No. 1.

He asserts his Eighth and Fourteenth Amendment rights were violated because his showers,

recreation time, and cell cleaning supplies were limited, he was not provided a table and chair in

his cell when access to the law library was curtailed, and due to poor drainage in the prison housing

unit. Id. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(d), DSC, this

matter was referred to United States Magistrate Judge Shiva V. Hodges for pre-trial proceedings

and a Report and Recommendation (“Report”).

       On February 18, 2021, Defendant filed a motion to dismiss for failure to state a claim or,

in the alternative, for summary judgment. ECF No. 26. A Roseboro Order was mailed to Plaintiff

the same day, advising him of the importance of a dispositive motion and the need to file an

adequate response. ECF No. 27. Plaintiff filed a motion to compel production of documents and

a motion to amend his complaint after Defendants’ motion was filed (ECF Nos. 29, 30), which
    1:20-cv-03032-CMC       Date Filed 04/27/21      Entry Number 38        Page 2 of 3




were denied by the Magistrate Judge (ECF No. 33). Although no briefing in response to the motion

to dismiss or for summary judgment was filed, Plaintiff filed declarations with his motion to amend

the complaint, discussing his attempts to exhaust administrative remedies. ECF No. 30-1. He also

filed a declaration from a fellow inmate about conditions in the housing unit, including lack of

access to showers and recreation and lack of drains in the cells. ECF No. 32 (“supplement” to

motion to amend complaint, containing declaration of fellow inmate).1

        On March 30, 2021, the Magistrate Judge issued a Report recommending Defendant’s

motion, construed as one for summary judgment, be granted. ECF No. 35. The Magistrate Judge

advised Plaintiff of the procedures and requirements for filing objections to the Report and the

serious consequences if he failed to do so. Plaintiff has not filed objections and the deadline to do

so has expired.

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Matthews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but




1
  The Magistrate Judge discussed these declarations in the Report on Defendants’ motion to
dismiss or for summary judgment.
                                             2
 1:20-cv-03032-CMC           Date Filed 04/27/21        Entry Number 38         Page 3 of 3




instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After reviewing the complaint, the motions, the applicable law, the record, and the Report

and Recommendation of the Magistrate Judge, the court finds no clear error. Accordingly, the

Report and Recommendation of the Magistrate Judge is adopted and incorporated by reference.

        Defendant’s motion for summary judgment (ECF No. 26) is granted, and this matter is

dismissed with prejudice.

        IT IS SO ORDERED.

                                                                 s/Cameron McGowan Currie
                                                                 CAMERON MCGOWAN CURRIE
                                                                 Senior United States District Judge
Columbia, South Carolina
April 27, 2021




                                                    3
